14-1157-cr
     United States v. Mata

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of August, two thousand fifteen.
 5
 6       PRESENT: JON O. NEWMAN,
 7                JOHN M. WALKER, JR.,
 8                DENNIS JACOBS,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               14-1157-cr
16
17       JOSE LUIS MATA, a/k/a “Chiqui”,
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        JANE S. MEYERS, Law Office of
22                                             Jane S. Meyers, Brooklyn, New
23                                             York.
24
25       FOR APPELLEE:                         JUSTIN ANDERSON (Parvin Moyne,
26                                             on the brief), for Preet
27                                             Bharara, United States Attorney


                                                  1
 1                              for the Southern District of New
 2                              York, New York, New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Southern District of New York (Marrero, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        Jose Luis Mata appeals from the judgment of the United
12   States District Court for the Southern District of New York
13   (Marrero, J.), convicting him of robbery conspiracy and
14   firearms possession and sentencing him principally to a 360-
15   month term of imprisonment. We assume the parties’
16   familiarity with the underlying facts, the procedural
17   history, and the issues presented for review.
18
19        Mata argues that the district court abused its
20   discretion when it denied his March 2014 motion to adjourn
21   sentencing, and that the court should have ordered a mental
22   competency evaluation at that time.
23
24        Under the Due Process Clause, a defendant cannot be
25   made to stand trial--or sentenced--if he is mentally
26   incompetent. Medina v. California, 505 U.S. 437, 439
27   (1992); United States v. Nichols, 56 F.3d 403, 410 (2d Cir.
28   1995). “To protect this right, 18 U.S.C. § 4241(a) requires
29   the district court to order a hearing sua sponte to
30   determine the mental competence of a defendant ‘if there is
31   reasonable cause to believe that the defendant may presently
32   be suffering from a mental disease or defect rendering him
33   mentally incompetent.’” United States v. Quintieri, 306
34 F.3d 1217, 1232 (2d Cir. 2002) (quoting 18 U.S.C.
35   § 4241(a)). A district court’s determination as to whether
36   such “reasonable cause” exists is reviewed for abuse of
37   discretion. Id.
38
39        The district court did not abuse discretion. Just
40   months before the adjournment request, a court-ordered
41   psychiatric evaluation concluded that Mata suffered no
42   hallucinations and exhibited normal thought and speech
43   processes. That earlier evaluation--conducted in October
44   2013--did diagnose Mata with alcoholism and moderate
45   depression; but neither condition called into question
46   Mata’s “ability to consult with his lawyer with a reasonable
47   degree of rational understanding” or his “rational as well

                                  2
 1   as factual understanding of the proceedings against him.”
 2   Nichols, 56 F.3d at 410 (internal quotation marks omitted).
 3   Furthermore, the record lacks any indication that Mata ever
 4   exhibited signs of mental incompetence in his appearances
 5   before the district court. See United States v. Zhou, 428
 6 F.3d 361, 379 (2d Cir. 2005) (“In deciding that an
 7   evidentiary hearing is unnecessary, a court may rely not
 8   only on psychiatrists’ reports indicating competency but
 9   also on its own observations of the defendant.” (internal
10   quotation marks omitted)). The district court properly
11   concluded that there was no “reasonable cause” for a second
12   psychiatric evaluation.
13
14        In a supplemental pro se brief, Mata advances a number
15   of arguments, all of them meritless.
16
17        For the foregoing reasons, and finding no merit in
18   Mata’s other arguments, we hereby AFFIRM the judgment of the
19   district court.
20
21                              FOR THE COURT:
22                              CATHERINE O’HAGAN WOLFE, CLERK
23




                                  3